9/28/2020                                                    USDOJ: US Attorney's Office - Southern District of Florida




                                                                                                                       SEARCH THE ARCHIVE
                                                                                                                                                  EXHIBIT
                                                                                                                                                          7
     Home » News » Press Release

                                                                                                                                        Current Site

                                                                                                                                    Department of Justice

                                                                                                                                        U.S. Attorneys
                                                                                                                                             Southern District of
                                                                                                                                             Florida
            BARRY MINKOW SENTENCED TO FIVE YEARS’
       IMPRISONMENT ON STOCK MANIPULATION CONSPIRACY
     FOR IMMEDIATE RELEASE                                                                             July 21, 2011
                                                                                                                                              Archives

     Wifredo A. Ferrer, United States Attorney for the Southern District of Florida, and John V. Gillies, Special                   Department of Justice
     Agent in Charge, Federal Bureau of Investigation (FBI), Miami Field Office, announced that defendant
                                                                                                                                        U.S. Attorneys
     Barry Minkow, 44, of San Diego, California, was sentenced today on one count of conspiracy to commit
     securities fraud, in violation of Title 18, United States Code, Section 371, for his participation in a scheme                          Southern District of
     to manipulate the stock price of Lennar Corporation (Lennar) through false and misleading statements                                    Florida
     about Lennar’s business operations and management. At today’s hearing, U.S. District Court Judge
     Patricia A. Seitz sentenced Minkow to five years in prison, to be followed by three years of supervised
     release. In addition, the Court ordered Minkow to pay $583,573,600 in restitution.

     According to documents filed with the court, Minkow operated Fraud Discovery Institute, a for profit fraud
     investigation firm based in California. In this way, Minkow developed ties with federal law enforcement
     agencies as a purported fraud-finder. During his plea hearing, Minkow admitted making false and
     misleading statements alleging wide-spread improprieties in Lennar’s financial reporting and business
     structure, and attacking the personal character of Lennar’s management.

     According to court documents, Minkow was hired to put economic pressure on Lennar to pay money
     demanded by a business partner in a prior land deal. To this end, beginning in January 2009, Minkow
     used the Internet, press releases, e-mail communications, Youtube.com videos, and the U.S. mail to
     broadcast false and misleading statements about Lennar, with the intent of artificially depressing Lennar’s
     stock price. Minkow then used his relationship with federal law enforcement agencies to report false
     allegations of criminal conduct purportedly committed by Lennar and its management. Once Minkow
     confirmed that his allegations had successfully induced law enforcement to open a criminal investigation,
     Minkow used that knowledge and information to trade Lennar securities for his own benefit.

     Mr. Ferrer commended the investigative efforts of the FBI and the cooperative efforts of the Miami
     Regional Office and the Washington DC Office of the Securities and Exchange Commission. This case is
     being handled by Assistant United States Attorney Cristina Perez Soto.

     Return to Top

     A copy of this press release may be found on the website of the United States Attorney's Office for the
     Southern District of Florida at http://www.usdoj.gov/usao/fls. Related court documents and information
     may be found on the website of the District Court for the Southern District of Florida at
     http://www.flsd.uscourts.gov or on http://pacer.flsd.uscourts.gov.



     USAO ARCHIVE
     HOME



                                                                                                                             Accessibility            Justice.gov
                                                                                                                             FOIA                     USA.gov
                                                                                                                             Privacy Policy
                                                                                                                             Legal Policies &
                                                                                                                             Disclaimers




https://www.justice.gov/archive/usao/fls/PressReleases/2011/110721-02.html                                                                                          1/2
9/28/2020                 Former Inmate Turned Pastor Barry Minkow Pleads Guilty To Bilking Congregation | USAO-SDCA | Department of Justice




       U.S. Attorneys » Southern District of California » News

                                                              Department of Justice

                                                               U.S. Attorney’s Office

                                                          Southern District of California


       FOR IMMEDIATE RELEASE                                                                                Wednesday, January 22, 2014


            Former Inmate Turned Pastor Barry Minkow Pleads Guilty To
                              Bilking Congregation
       United States Attorney Laura E. Duffy announced today that former convict, turned fraud investigator and
       pastor, Barry Minkow, admitted embezzling and defrauding the San Diego Community Bible Church
       (“SDCBC”) and its congregation out of more than $3 million. Minkow, who is currently in custody after his
       conviction on unrelated securities fraud charges, entered a guilty plea today in federal court in San Diego
       before the Honorable William Gallo, United States Magistrate Judge.

       As part of his guilty plea, Minkow admitted to a litany of improper conduct, including opening unauthorized
       bank accounts on behalf of the SDCBC, forging signatures on SDCBC checks, using funds drawn on
       legitimate church accounts for his personal benefit, and charging unauthorized personal expenses on church
       credit cards. In addition, Minkow confessed to diverting SDCBC member donations for his own benefit and
       embezzling money intended as church donations. In all, Minkow admitted purloining – and concealing from
       the IRS – at least $3 million from SDCBC’s parishioners and lenders. As described in court documents,
       Minkow’s conduct continued for over a decade.

       U.S. Attorney Laura E. Duffy remarked: “Barry Minkow is again convicted of fraud, this time for stealing
       money from the parishioners of San Diego Community Bible Church. With our law enforcement partners, we
       stand vigilant against those who cheat and steal without regard to the consequences wrought on their
       victims and their communities.” The U.S. Attorney observed that in the course of each fraudulent transaction,
       Minkow abused the position of trust bestowed upon him by SDCBC and its congregation.

       Acting Special Agent in Charge of Internal Revenue Service Criminal Investigation for the Los Angeles Field
       Office, Joel P. Garland stated, "Barry Minkow pled guilty today to embezzling over $3.0 million in money
       intended as church donations (while employed as a pastor) and concealing it all from the IRS. Barry Minkow
       has admitted not only his fraud, but his omission of over $890,000 in unreported income and over $250,000
       in tax. Today's court action reaffirms IRS Criminal Investigation's commitment to investigating crimes
       involving tax and other financial crimes."

       The fraud on SDCBC is just the latest fraud perpetrated by Minkow. In December 1988, Minkow was
       convicted of running a Ponzi scheme related to his ZZZZ Best carpet cleaning enterprise, a NASDAQ-traded
       entity. In that case, Minkow bilked banks and investors of millions of dollars, for which he was sentenced to
       25 years in prison. While incarcerated, Minkow became involved in the Christian ministry, and upon his

https://www.justice.gov/usao-sdca/pr/former-inmate-turned-pastor-barry-minkow-pleads-guilty-bilking-congregation                               1/3
9/28/2020                 Former Inmate Turned Pastor Barry Minkow Pleads Guilty To Bilking Congregation | USAO-SDCA | Department of Justice

       release in 1995 after having served approximately seven and a half years, he went to work at the Church at
       Rocky Peak in Chatsworth, California.

       In 1997, Minkow became the pastor at SDCBC and soon thereafter founded the Fraud Discovery Institute
       (“FDI), a for-profit entity, which allegedly was aimed at the detection and prevention of fraudulent business
       practices. Through the work of FDI, Minkow soon garnered national media attention as a fraud detection
       expert, and his turn-around story was profiled on 60 Minutes in August 2006.

       Yet even while working through FDI to detect fraud, Minkow was engaged in manipulating the stock prices of
       the companies he was investigating. Most prominently in 2009, Minkow released a report accusing major
       homebuilder Lennar of massive accounting irregularities and fraud. In the wake of this report, Lennar’s share
       price was sliced in half – from 11.57 a share to $6.55 a share. According to court records, unbeknownst to
       the public, Minkow shorted Lennar stock in advance of the issuance of his report. Based on these
       transactions, Minow was charged with conspiracy to commit securities fraud, and on March 30, 2009, he
       pled guilty in Miami to conspiring to manipulate Lennar’s share price, for which he was sentenced to serve
       five years in prison and to pay $583.5 million in restitution to Lennar. Minkow is currently serving that
       sentence at the Federal Medical Center in Lexington, Kentucky.

       After pleading guilty today, Minkow faces a maximum of five years in prison, a fine of up to $250,000, and
       the payment of restitution to his victims. Sentencing is scheduled for April 7, 2014 before U.S. District Court
       Judge Michael Anello.

       U.S. Attorney Laura E. Duffy praised the exacting effort and close cooperation of the Federal Bureau of
       Investigation and IRS Criminal Investigations -- the investigative agencies on this case.


         DEFENDANT                                                                                   Case Number:


         Barry Minkow                                                                                14CR0153-MMA




         SUMMARY OF CHARGES


         Conspiracy To Commit Mail Fraud, Wire Fraud, Bank Fraud and To Defraud the United States, in violation of
         Title 18, United States Code, Section 371 - Maximum penalties: Five years in prison, $250,000 fine, term of
         supervised release of three years, restitution, and $100 special assessment.




         INVESTIGATING AGENCY


         Federal Bureau of Investigation
         IRS Criminal Investigations




       Component(s):
       USAO - California, Southern

                                                                                                                       Updated July 23, 2015

https://www.justice.gov/usao-sdca/pr/former-inmate-turned-pastor-barry-minkow-pleads-guilty-bilking-congregation                               2/3
                        UNITED STATES OF AMERICA
                                 Before the
                   SECURITIES AND EXCHANGE COMMISSION

INVESTMENT ADVISERS ACT OF 1940
Release No. 3320 / November 22, 2011

ADMINISTRATIVE PROCEEDING
File No. 3-14638


In the Matter of                                     ORDER INSTITUTING
                                                     ADMINISTRATIVE PROCEEDINGS
       BARRY J. MINKOW,                              PURSUANT TO SECTION 203(f) OF
                                                     THE INVESTMENT ADVISERS ACT
Respondent.                                          OF 1940, MAKING FINDINGS, AND
                                                     IMPOSING REMEDIAL SANCTIONS


                                              I.

        The Securities and Exchange Commission (“Commission”) deems it appropriate and
in the public interest that public administrative proceedings be, and hereby are, instituted
pursuant to Section 203(f) of the Investment Advisers Act of 1940 (“Advisers Act”) against
Barry J. Minkow (“Minkow” or “Respondent”).

                                              II.

        In anticipation of the institution of these proceedings, Respondent has submitted an
Offer of Settlement (the “Offer”) which the Commission has determined to accept. Solely
for the purpose of these proceedings and any other proceedings brought by or on behalf of
the Commission, or to which the Commission is a party, and without admitting or denying
the findings herein, except as to the Commission’s jurisdiction over him and the subject
matter of these proceedings, and the findings contained in Section III.3 below, which are
admitted, Respondent consents to the entry of this Order Instituting Administrative
Proceedings Pursuant to Section 203(f) of the Investment Advisers Act of 1940, Making
Findings, and Imposing Remedial Sanctions (“Order”), as set forth below.

                                             III.

       1.      Minkow, age 45, is a resident of Crossville, Tennessee.

       2.      From at least 2007 until 2011, Minkow was the founder and principal of Fraud
Discovery Institute, Inc., an unregistered investment adviser.
        3.      On March 22, 2011, Minkow pled guilty to one count of conspiracy to commit
securities fraud, in violation of 18 U.S.C. § 371 before the United States District Court for
the Southern District of Florida in US v. Barry Minkow, Case No. 11-20209-CR-SEITZ.

         4.      The count of the criminal information to which Minkow pled guilty alleged,
inter alia, that Minkow knowingly and intentionally conspired to execute a scheme and
artifice to defraud in connection with Lennar Corporation (“Lennar”) common stock and
obtained, by means of false and fraudulent pretenses, representations, and promises, money
and property in connection with the purchase and sale of Lennar securities, that the purpose
of the conspiracy was to artificially manipulate and depress Lennar’s stock price to induce
Lennar to make payments of cash and common stock to Minkow’s co-conspirator, and that
Minkow induced a law enforcement agency to open a criminal investigation against Lennar
with a false and misleading report, and subsequently misappropriated that information by
trading in Lennar securities for his own personal benefit.

        5.      On July 21, 2011, Minkow was sentenced to five years in prison, and ordered
to pay restitution in the amount of $583,500,000.

                                             IV.

        In view of the foregoing, the Commission deems it appropriate and in the public
interest to impose the sanctions agreed to in Respondent Minkow’s Offer.

       Accordingly, it is hereby ORDERED:

        Pursuant to Section 203(f) of the Advisers Act, that Respondent Minkow be, and hereby
is barred from association with any investment adviser, broker, dealer, municipal securities
dealer, or transfer agent.
        Any reapplication for association by the Respondent will be subject to the applicable
laws and regulations governing the reentry process, and reentry may be conditioned upon a
number of factors, including, but not limited to, the satisfaction of any or all of the following:
(a) any disgorgement ordered against the Respondent, whether or not the Commission has
fully or partially waived payment of such disgorgement; (b) any arbitration award related to
the conduct that served as the basis for the Commission order; (c) any self-regulatory
organization arbitration award to a customer, whether or not related to the conduct that
served as the basis for the Commission order; and (d) any restitution order by a self-
regulatory organization, whether or not related to the conduct that served as the basis for the
Commission order.

       By the Commission.

                                                       Elizabeth M. Murphy
                                                       Secretary
